Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/13/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20050116205A1 (US’205), further in view of JP2014198649 (JP’649).
Regarding claim 1, US’205 discloses a process for preparing a silica type chain fine particle group obtained by controlling concentration or pH of a monodisperse silica particle dispersion and subjecting the dispersion to hydrothermal treatment at a high temperature of, for example, not lower than 100OC ([0110]). US’205 discloses that to a water dispersion of silica particles, ammonia is added if necessary so as to adjust the ammonia concentration of the dispersion to 50 to 400 ppm, preferably 50 to 200 ppm, more preferably 50 to 100 ppm. By virtue of this treatment, silica particles form a chain fine particle group. The water dispersion may be subjected to hydrothermal treatment at a temperature of not lower than 250OC ([0112]). Thus, the temperature of 250oC can be used. In the inorganic oxide particle group, 2 to 30, preferably 5 to 30, on the average, of such inorganic oxide particles as mentioned above are connected in the form of a chain([0103]).
But it is silent about the method of making the monodisperse silica particle dispersion.
JP’649 discloses a method for producing a monodispersed silica sol (20 wt %) capable of producing a high-purity silica sol having a spherical shape with an average particle diameter of 5 to 100 nm. Ammonia is used as a hydrolysis catalyst for the hydrolyzing the alkoxysilane (abstract; [0008]; and example 2). The silicon alkoxide is hydrolyzed at a temperature lower than the boiling point of the reaction medium. Ammonia as a hydrolysis catalyst or an alkylamine having a boiling point of 100° C or less can be easily removed by distillation or the like ([0018]). Examples of the method for removing ammonia include a distillation method, an ion exchange method, and an ultrafiltration method. The simplest and preferred method is to simultaneously remove and ripen the hydrolysis catalyst by heating distillation ([0053]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the silica sol made according to the method of JP’649 in the US’205 method, motivated by the fact that the method JP’649 produces a monodispersed silica sol capable of producing a high-purity silica sol having a spherical shape with an average particle size of 5 to 100 nm and having few internal pores and excellent in moisture absorption resistance([0008] and [0012]).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 2, JP’649 discloses that examples of the method for removing ammonia include a distillation method, an ion exchange method, and an ultrafiltration method. The simplest and preferred method is to simultaneously remove and ripen the hydrolysis catalyst by heating distillation ([0053]).
Regarding claim 4, US’205 discloses a chain inorganic oxide fine particle group comprising inorganic oxide fine particles which have an average particle diameter of 4 to 200 nm, are connected in the form of a chain and have an average connection number of 2 to 30([0020] and [0024]).
Regarding claim 9, US’205 discloses that to a water dispersion of silica particles, ammonia is added if necessary so as to adjust the ammonia concentration of the dispersion to 50 to 400 ppm, preferably 50 to 200 ppm, more preferably 50 to 100 ppm. By virtue of this treatment, silica particles form a chain fine particle group([0112]).

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. 
The Applicant states that US '205 teaches when chain inorganic oxide fine particles having an average particle diameter of 4 to 200 nm and an average number of connections of 2 to 30 are blended into a hard coat film, a hard coat film would have an excellent adhesion to a substrate and scratch resistance. See paragraph [0018] of US '205. In paragraph [0110] of US '205, as a method of manufacturing, the inorganic oxide fine particles, for example, controlling concentration or pH of a monodisperse silica particle dispersion and subjecting the dispersion to hydrothermal treatment at a high temperature of, for example, not lower than 100 0C are taught. US '205 further teaches that the disclosure of JP 61043/1999 (same as JP H11- 061043) (JP '043) can be applied to the manufacturing method of the inorganic oxide. JP '043 is also cited in the present application as PATENT LITERATURE 1. See paragraph [0006] of the present application. In JP '043, ammonia is added at the concentration of 50 to 400 ppm and the hydrothermal treatment is performed at the temperature not lower than 250°C. See paragraph [0112] of US '205. JP '043 requires the ammonia concentration be 50-400 ppm. See paragraph [0030] of JP '043. JP '043 teaches in paragraph [0032], when the amount of ammonia is small, the stability of the obtained short fibrous silica is not stable, and aggregation tends to occur, and when the amount of ammonia is too large, short fibrous silica may not be obtained. This is because the goal of JP '043 is to produce a short fibrous silica. To the contrary, the ammonia removal step as recited in claim 1 removes the ammonia in the dispersion such that an ammonia amount relative to silica contained in the dispersion is 0.08% by mass or less to form chain particles having a desired linked number through the hydrothermal treatment. Meanwhile JP '043 does not teach the amount of ammonia in the short fibrous silica. In US '205, a specific concentration of silica in the particle dispersion in the hydrothermal treatment is not taught. In JP '043, the concentration is taught as 0.1 to 5% by weight in paragraph [0029]. This is much lower than the claimed 12% probably because the goal of JP '043 is to produce a short fibrous silica. Thus, neither US '205 nor JP '043 teaches or suggests the claimed silica concentration as 12% by mass or more. Moreover, if the silica concentration, 0.1 to 5% by weight, as taught in JP '043 is applied to US '205, the amount of ammonia, 50-400 ppm, should be 0.1-4.0 by weight of the dispersion. This is much higher than the claimed ammonia amount of 0.08%. In the present application, the amount of ammonia is reduced as low as possible in the present invention. paragraph [0028] of the present application. Accordingly, the silica particle dispersion can be prevented from being gelled during the hydrothermal treatment. Id. Thus, US '205 and JP '043 do not teach of suggest the claimed features of the present application.
The Examiner respectfully submits that the rejection is made under combined teaching of US‘205 and JP’649. US’205 discloses a process for preparing a silica type chain fine particle group obtained by controlling concentration or pH of a monodisperse silica particle dispersion and subjecting the dispersion to hydrothermal treatment at a high temperature of, for example, not lower than 100oC ([0110]). JP’649 discloses a method for producing a monodispersed silica sol (20 wt %) capable of producing a high-purity silica sol having a spherical shape with an average particle diameter of 5 to 100 nm. Ammonia is used as a hydrolysis catalyst for the hydrolyzing the alkoxysilane (abstract; [0008]; and example 2). Thus, it would have been obvious to utilize JP’649 method to produce a monodispersed silica sol (20 wt %) for further treatment disclosed by US’205 to make silica type chain fine particles. In response to applicant's argument that '205 and JP '043 do not teach of suggest the claimed features of the present application, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). US’205 discloses  that in the inorganic oxide particle group, 2 to 30, preferably 5 to 30, on the average, of such inorganic oxide particles as mentioned above are connected in the form of a chain([0103]).
The applicant argues that US '205 discloses that the silica concentration is limited to 0.1-5 % by weight. One skilled in the art would have no motivation to change the concentration of 0.1-5 % by weight of US '205 to 20 % by weight as taught in JP '649.
The Examiner respectfully submits that US’205 does not discloses that the silica concentration is limited to 0.1-5 % by weight. Furthermore, a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421).
The Applicant argues that the particles of US '205 are chain particles to form a hard coating film having an excellent adhesion to a substrate and scratch resistance. See paragraph [0110] of US '205. The particles of JP '649 are spherical particles having few internal pores and excellent in moisture absorption resistance. One skilled in the art would find no common characteristics to improve between these two inventions. 
The Applicant is reminded  that the 20wt% sol of JP’649 is used as  the  starting  material  for US’205 to make chained silica. US’205 discloses that in the inorganic oxide particle group, 2 to 30, preferably 5 to 30, on the average, of such inorganic oxide particles as mentioned above are connected in the form of a chain([0103]).
The Applicant argues that an ammonia concentration of the silica dispersion subjected to the hydrothermal treatment is limited to 50-400 ppm in US '205. In JP '649, an ammonia concentration of the silica particle dispersion with 20 % by weigh of silica concentration is not taught. The ammonia concentration varies depending on the steps taken in the manufacturing process and degree of removal (if done). Therefore, one skilled in the art would not have known a pertinent ammonia concentration to produce the alleged chain particles during the alleged hydrothermal treatment. 
The Examiner respectfully submits that the instant application claim recites that “…... a dispersion preparation step of hydrolyzing alkoxysilane in the presence of ammonia to prepare a dispersion containing chain silica particles……”. There is no recitation about the concentration of the ammonia in the hydrolyzing step. In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., concentration of the ammonia in the hydrolyzing step) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). US’205 discloses that an ammonia concentration of the silica dispersion subjected to the hydrothermal treatment is 50-400 ppm. JP’649 is used to show that the silica sol of JP’649 can be used as the monodisperse silica particle dispersion of US’205 to obtain chained silica sol. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/      Primary Examiner, Art Unit 1731